Citation Nr: 9904441	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-14 928\	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from February 1963 to February 
1967 and from October 1974 to November 1982.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  By rating decision dated in July 1995, service 
connection was denied for PTSD.  In due course of appellate 
proceedings following the receipt of the appellant's notice 
of disagreement, service connection was granted for PTSD and 
a 30 percent disability rating was assigned by rating 
decision dated in January 1996.  The appellant has since 
expressed continuing disagreement with the assigned 
disability rating.  
   
The appellant and his spouse testified before the undersigned 
Board member in November 1998.  Having reviewed all of the 
evidence of record in light of the appellant's contentions, 
the Board is of the opinion that further development of the 
appellant's claim is necessary.


REMAND

The psychiatric rating criteria of the VA Schedule for Rating 
Disabilities were revised effective November 7, 1996.  
Specifically, the provisions of 38 C.F.R. § 4.132 were 
amended and redesigned as 38 C.F.R. § 4.130. Under the 
revised regulations, the criteria used for determining the 
severity of his PTSD have substantially changed, focusing 
more on individual symptoms as manifested throughout the 
record, rather than on overall social and industrial 
impairment as, for example, "totally incapacitating", 
severe", or "considerable." 

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that where, as in this case, the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  

The appellant last underwent a VA mental disorders 
examination in January 1997.  The examiner diagnosed the 
appellant to have "moderate" PTSD, and that the appellant 
was "unable to work due to an inoperable brain tumor."  The 
examiner further stated that it was "unclear" how the 
appellant's PTSD disabled him occupationally.  

The Board finds that the appellant should be afforded another 
opportunity for a comprehensive VA psychiatric examination.  
The Board further emphasizes that under the revised rating 
criteria, now designated as 38 C.F.R. § 4.130, the evaluation 
criteria's primary focus is upon  the individual symptoms as 
manifested throughout the record, rather than primarily on 
medical opinions characterizing overall social and industrial 
impairment as "mild", "definite", "considerable", 
"severe" or "total".  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment for 
any psychiatric disability or mental 
disorder that is not evidenced by record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2. The appellant should be afforded a VA 
mental disorders examination by a 
qualified VA physician who has not 
previously examined him (if this is 
possible) to determine the nature, 
extent, and severity of his PTSD.   The 
claims folder and the pertinent medical 
records contained therein, including any 
additional medical or other evidence that 
is obtained as a result of the above 
development, must be reviewed by the 
examiner in conjunction with the 
examination. All necessary tests and 
clinical studies should be conducted.

To the extent possible, symptomatology 
associated with other, non service 
connected disabilities should not be 
considered in evaluating the appellant.  
The examiner should therefore indicate to 
what extent the appellant's PTSD, as 
opposed to any other mental or organic 
brain disorder, impacts on his social and 
industrial impairment.

With respect to the appellant's PTSD, 
alone, the examiner should assign a 
numerical designation or code on the 
Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders.  
It is imperative that the VA psychiatrist 
include a definition of the numerical 
code assigned.  The basis for any 
conclusions made or opinions expressed 
should be clearly explained, citing, if 
necessary, to specific evidence in the 
record.

The report of the examination should be 
associated with the appellant's claims 
folder. 

3.  If the examination report contains 
insufficient information to address the 
inquiry as to the severity of the 
appellant's disorder, it is incumbent 
upon the rating board to return the 
report as inadequate.  38 C.F.R. § 4.2 
(1998).  

The RO should thereafter review the claim for an increased 
rating for PTSD, with a broad and liberal interpretation of 
the applicable regulations and legal precedent, consistent 
with 38 C.F.R. §§ 4.3 and 4.7 (1998), and with consideration 
of the rating criteria in effect both prior and subsequent to 
November 7, 1996. The RO is to apply that criteria more 
favorable to the appellant's claim.  If the benefit sought on 
appeal remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case, 
including any additional laws and regulations, and given the 
applicable time to respond thereto.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The appellant will be free to submit additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

